Exhibit 10.1
October 1, 2008
Amit Chawla
c/o Veraz Networks, Inc.
926 Rock Avenue
San Jose, CA 95131
Dear Amit:
This letter sets forth the terms of the transition and separation agreement (the
“Agreement”) that Veraz Networks, Inc. (the “Company”) is offering to you in
connection with your separation from the Company.
     1. Separation. Your last day of work with the Company and your employment
termination date will be today (the “Separation Date”). The Company and you
understand and agree that the Separation Date is intended to be a “separation
from service” as defined under Treasury Regulation 1.409A-1(h).
     2. Severance Benefits. If you allow the release contained herein to become
effective in accordance with its terms, then, subject to your satisfaction of
the other obligations set forth in this Agreement, the Company will provide you
with the following severance benefits (the “Severance Benefits”), subject to
standard payroll deductions and withholdings:
          (a) Severance Payment. The Company will continue to pay you your base
salary of $17,500 per month (the “Base Salary”), on the Company’s standard
payroll dates for the first six (6) months following the Separation Date.
Notwithstanding the foregoing, no payment of Base Salary pursuant to this
Section 2(a) will be paid prior to the effective date of the release set forth
in Section 14 below (the “Release Effective Date”). On the first regular payroll
pay day following the Release Effective Date, the Company will pay you the Base
Salary you would otherwise have received under this Section 2(a) on or prior to
such date but for the delay in payment related to the effectiveness of the
release contained herein, with the balance of the Base Salary being paid as
originally scheduled (except as otherwise provided in Section 2(d) below).
          (b) Health Insurance. To the extent provided by the federal COBRA law
or any state law of similar effect, and by the Company’s current group health
(including dental and vision) insurance policies, you will be eligible to
continue your group health insurance benefits following the Separation Date by
electing to continue your coverage pursuant to COBRA. You will be provided with
a separate notice describing your health insurance continuation rights and
obligations. If you make a timely and accurate election for continued health
insurance coverage pursuant to COBRA, the Company will pay the monthly premiums,
less the amount that an active employee would pay on a monthly basis for such
coverage which amount will be your sole responsibility, necessary to continue
your health insurance coverage (as in effect immediately prior to the Separation
Date, including coverage for yourself, your spouse and/or any other covered
dependents) for up to 6 months after your Separation Date. In no event will the
Company have any further obligation to you with respect to any premium payments
for you or your eligible dependents after such date as you or your eligible
dependents (as applicable)

 



--------------------------------------------------------------------------------



 



become eligible for coverage under a new employer-sponsored health insurance
program or otherwise cease to be eligible for COBRA coverage. You agree to
inform the Company within ten (10) days after the date you or your eligible
dependents become eligible for such new employer-sponsored coverage.
          (c) Acceleration of Vesting. The vesting of your outstanding equity
awards will accelerated, effective immediately prior to the Separation Date, as
to the number of shares subject to each such award that would have vested in the
ordinary course over the six (6) months immediately following the Separation
Date.
          (d) Compliance with Section 409A. It is intended that each installment
of the payments and benefits provided for in this Section 2 is a separate
“payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2)(i). For the
avoidance of doubt, it is intended that payments of the amounts set forth in
this Section 2 satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A (any state law of similar effect) provided under
Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However,
if the Company determines that the payments and benefits provided under this
Agreement (the “Agreement Payments”) constitute “deferred compensation” under
Section 409A and you are, on the termination of your service, a “specified
employee” of the Company, as such term is defined in Section 409A(a)(2)(B)(i) of
the Code (a “Specified Employee”), then, solely to the extent necessary to avoid
the incurrence of the adverse personal tax consequences under Section 409A, the
timing of the Agreement Payments that constitute deferred compensation shall be
delayed as follows: on the earlier to occur of (i) the date that is six months
and one day after your “separation from service” (as such term is defined in
Treasury Regulation Section 1.409A-1(h)) or (ii) the date of your death (such
earlier date, the “Delayed Initial Payment Date”), the Company (or the successor
entity thereto, as applicable) shall (A) pay you a lump sum amount equal to the
sum of the Agreement Payments that you would otherwise have received through the
Delayed Initial Payment Date if the payment of the Agreement Payments had not
been so delayed pursuant to this Section 2(d) and (b) commence paying the
balance of the Agreement Payments in accordance with the applicable payment
schedules set forth in this Agreement.
     3. Accrued Salary And Paid Time Off. On the Separation Date, the Company
will pay you all accrued salary, and all accrued and unused vacation/paid time
off earned through the Separation Date, less required payroll deductions and
withholdings. You are entitled to these payments regardless of whether you sign
this Agreement.
     4. Other Compensation Or Benefits. You acknowledge that, except as
expressly provided in this Agreement, you will not receive any additional
compensation, severance or benefits after the Separation Date, other than
distributions from any Company qualified retirement savings plan in accordance
with the terms of such plan.
     5. Expense Reimbursements. You agree that, within fifteen (15) days after
the Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practices but in no event
later than December 31, 2008.

 



--------------------------------------------------------------------------------



 



     6. Return Of Company Property. Not later than the Separation Date, you will
return to the Company all Company documents (and all copies thereof) and other
Company property within your possession, custody or control, including, but not
limited to, Company files, notes, correspondence, memoranda, specifications,
drawings, records, plans, forecasts, compilations of data, operational and
financial information, research and development information, sales and marketing
information, personnel information, computer-recorded information, tangible
property, credit cards, entry cards, identification badges, keys and any
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof in whole or in part).
You agree that you will make a diligent search to locate any such documents,
property and information prior to the Separation Date.
     7. Proprietary Information Obligations. You acknowledge your continuing
obligations under your Employee Proprietary Information and Inventions
Agreement, a copy of which is attached hereto as Exhibit A.
     8. Nonsolicitation. For one (1) year immediately following the Separation
Date, you will not, without first obtaining the prior written approval of the
Company, directly or indirectly solicit, induce, persuade or entice, or attempt
to do so, or otherwise cause, or attempt to cause, any employee or independent
contractor of the Company to terminate his or her employment or contracting
relationship in order to become an employee, or independent contractor to or for
any person or entity.
     9. Nondisparagement. You agree not to disparage the Company, or its current
or former officers, directors, employees, stockholders or agents, in any manner
likely to be harmful to its or their business, business reputation, or personal
reputation, and the Company (through its officers and directors) agrees not to
disparage you in any manner likely to be harmful to you or your personal
reputation; provided, however, that both you and the Company may respond
accurately and fully to any question, inquiry or request for information when
required by legal process.
     10. No Admissions. You understand and agree that the promises and payments
in consideration of this Agreement will not be construed to be an admission of
any liability or obligation by the Company to you or to any other person, and
that the Company makes no such admission.
     11. No Voluntary Adverse Action. You agree that you will not voluntarily
(except in response to legal compulsion) assist or provide information to any
person in bringing or pursuing any proposed or pending litigation, arbitration,
administrative claim or other formal proceeding against the Company, its parent
or subsidiary entities, affiliates, officers, directors, employees or agents.
     12. Cooperation. You agree to cooperate fully with the Company in
connection with its actual or contemplated defense, prosecution, or
investigation of any claims or demands by or against third parties, or other
matters arising from events, acts, or failures to act that occurred during the
period of your employment by the Company. Such cooperation includes, without
limitation, making yourself available to the Company upon reasonable notice,
without subpoena,

 



--------------------------------------------------------------------------------



 



to provide truthful and accurate information in witness interviews and
deposition and trial testimony. The Company will reimburse you for reasonable
out-of-pocket expenses you incur in connection with any such cooperation
(excluding forgone wages, salary, or other compensation) and will make
reasonable efforts to accommodate your scheduling needs. You must submit
reasonable documentation of the expenses incurred within thirty (30) days after
the date on which you incurred the expense. Expenses will be reimbursed not
later than the fifteenth day of the third month following the month in which the
expenses were incurred. In addition, you agree to execute all documents (if any)
necessary to carry out the terms of this Agreement.
     13. Your Release of Claims. In exchange for the payments and other
consideration under this Agreement to which you would not otherwise be entitled,
you hereby generally and completely release the Company and its current and
former directors, officers, employees, stockholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns from any and all claims, liabilities and obligations,
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring at any time prior to and including the date you
sign this Agreement. This general release includes, but is not limited to:
(a) all claims arising out of or in any way related to your employment with the
Company or the termination of that employment; (b) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”), the Equal Pay Act; the Americans
With Disabilities Act; the Family Medical Leave Act; and the California Fair
Employment and Housing Act (as amended). Notwithstanding the foregoing, you are
not hereby releasing the Company from any obligation it may otherwise have to
indemnify you for acts within the course and scope of your employment with the
Company, pursuant to the articles and bylaws of the Company, any fully executed
written agreement with the Company, or applicable law. Also excluded from this
Agreement are any claims which cannot be waived by law. As of the date of its
execution of this Agreement, you represent that you have no actual knowledge of
any facts that would give rise to a claim or cause of action excluded from this
release of claims. You agree that you are waiving your right to any monetary
recovery should any governmental agency or entity pursue any claims on your
behalf. You also acknowledge that you have received all leaves of absence and
leave benefits and protections for which you are eligible, and have not suffered
any on-the-job injury for which you have not already filed a claim.
     14. Your ADEA Waiver. You acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you have under the ADEA (“ADEA
Waiver”). You also acknowledge that the consideration given for the ADEA Waiver
is in addition to anything of value to which you were already entitled. You
further acknowledge that you have been advised by this writing, as required by
the ADEA, that: (a) your ADEA Waiver does not apply to any rights or claims that
arise after the date you sign this Agreement; (b) you should consult with an
attorney prior to signing this Agreement; (c) you have twenty-one (21) days to
consider this

 



--------------------------------------------------------------------------------



 



Agreement (although you may choose voluntarily to sign it sooner); (d) you have
seven (7) days following the date you sign this Agreement to revoke the ADEA
Waiver (in a written revocation sent to me); and (e) the ADEA Waiver will not be
effective until the date upon which the revocation period has expired, which
will be the eighth day after you sign this Agreement.
     15. Section 1542 Waiver. You acknowledge that you have read and understand
Section 1542 of the California Civil Code, which states: “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
or her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” You hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to your release of
any claims you may have against the Company.
     16. Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including, personal
delivery by facsimile transmission), delivery by express delivery service (e.g.
Federal Express), or the third day after mailing by first class mail, to the
Company at its primary office location and to you at your address as listed on
the Company payroll (which address may be changed by written notice).
     17. Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but such invalid, illegal or
unenforceable provision will be reformed, construed and enforced in such
jurisdiction so as to render it valid, legal, and enforceable consistent with
the intent of the parties insofar as possible.
     18. Waiver. If either party should waive any breach of any provisions of
this Agreement, he or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.
     19. Entire Agreement. This Agreement, including all Exhibits, constitutes
the entire agreement between you and the Company regarding the subject matter
hereof and it supersedes any prior agreement, promise, representation, written
or otherwise, between you and the Company with regard to this subject matter. In
particular, this Agreement supersedes in its entirety your employment agreement
with the Company dated November 20, 2001. It is entered into without reliance on
any agreement, or promise, or representation, other than those expressly
contained or incorporated herein, and it cannot be modified or amended except in
a writing signed by you and a duly authorized officer of the Company.
     20. Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement. Signatures
transmitted via facsimile or .pdf shall be deemed the equivalent of originals.
     21. Headings and Construction. The headings of the sections hereof are
inserted for convenience only and shall not be deemed to constitute a part
hereof or to affect the meaning

 



--------------------------------------------------------------------------------



 



thereof. For purposes of construction of this Agreement, any ambiguities shall
not be construed against either party as the drafter.
     22. Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by you, the Company and the parties respective
successors, assigns, heirs, executors and administrators, except that you may
not assign any of your duties hereunder and you may not assign any of your
rights hereunder without the written consent of the Company.
     23. Attorney Fees. If either party hereto brings any action to enforce his
or its rights hereunder, the prevailing party in any such action shall be
entitled to recover his or its reasonable attorneys’ fees and costs incurred in
connection with such action.
     24. Arbitration. To provide a mechanism for rapid and economical dispute
resolution, you and the Company agree that any and all disputes, claims, or
causes of action, in law or equity, arising from or relating to this Agreement
(including the release) or its enforcement, performance, breach, or
interpretation, or to your employment with the Company or the termination of
your employment with the Company, will be resolved, to the fullest extent
permitted by law, by final, binding, and confidential arbitration held in Santa
Clara County, California and conducted by Judicial Arbitration & Mediation
Services (“JAMS”), under its then-existing Rules and Procedures. You understand
and agree that under this Section 24 of the Agreement, you are waiving your
right to a jury trial and your right to file any administrative agency charge
with regard to any such disputes, claims or causes of action, including, but not
limited to, all federal and state statutory and common law claims, claims
related to your employment with the Company or to the termination of that
employment, claims related to any breach of contract, tort, wrongful
termination, discrimination, wages or benefits, or claims for any form of equity
or compensation. Notwithstanding the provisions of this Section 24, any and all
disputes, claims or causes of action, in law or in equity, arising from or
relating to the Employee Proprietary Information and Inventions Agreement will
not be subject to mandatory arbitration, but may be resolved in the courts of
the State of California as set forth in Section 10 of that agreement. Nothing in
this Section 24 of this Agreement is intended to prevent either you or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration.

 



--------------------------------------------------------------------------------



 



     25. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by the law of the State of
California as applied to contracts made and to be performed entirely within
California.
If this Agreement is acceptable to you, please sign below and return the
original to me. We wish you the best in your future endeavors.

          Sincerely,


Veraz Networks, Inc.
    By:   /s/ Douglas A. Sabella          

Exhibit A: Employee Proprietary Information and Inventions Agreement
I have read, understand and agree fully to the foregoing Agreement:

          /s/ Amit Chawla     Amit Chawla          Date:   10/1/2008  

 



--------------------------------------------------------------------------------



 



Exhibit A
Employee Proprietary Information and Invention Agreement

 